Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 03/08/2021; 
Claims 1-20 are pending and rejected; claims 1 and 11 are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,986,500 B1 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: See independent claim comparison below.
US Patent: 10,986,500 B1
Instant Application
1. A method of operating a wireless communication network to serve wireless user devices with wireless communication services, the method comprising: 
a distributed ledger client maintaining hardware-trust with a wireless network slice wherein the distributed ledger client maintaining hardware-trust with the wireless network slice comprises the distributed ledger client transferring encoded versions of a read-only hardware-trust code embedded in the distributed ledger client for delivery to a hardware-trust server that validates the hardware-trust code for the distributed ledger client, receiving hardware-trust digital certificates signed by the hardware-trust server, and transferring the hardware-trust digital certificates signed by the hardware-trust server for delivery to the wireless network slice; 
the wireless network slice validating the hardware-trust digital certificates with a digital key for the hardware-trust server; 
the distributed ledger client maintaining hardware-trust with distributed ledger nodes; 
the wireless network slice delivering the wireless communication services to the wireless user devices; 
when the distributed ledger client maintains hardware-trust with the wireless network slice, the wireless network slice transferring slice data to the distributed ledger client that characterizes the delivery of the wireless communication services; and 
the distributed ledger client transferring the slice data to the distributed ledger nodes, wherein the distributed ledger nodes log the slice data when the distributed ledger client maintains hardware-trust with the distributed ledger nodes.
1. A method of operating a wireless communication network to serve a wireless user device with a wireless communication service from a wireless network slice, the method comprising: 
a Network Function Virtualization Infrastructure (NFVI) executing a Virtual Network Function (VNF) that comprises at least a portion of the wireless network slice; 
the VNF maintaining hardware-trust with a distributed ledger; 
the distributed ledger maintaining hardware-trust with the VNF; 
the VNF delivering the wireless communication service to the wireless user device from the wireless network slice and generating slice data that characterizes the service delivery; 
when the VNF maintains the hardware-trust with the distributed ledger, the VNF transferring the slice data to the distributed ledger; and 
when the distributed ledger maintains the hardware-trust with the VNF, the distributed ledger storing the slice data.


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. US Pub. No.: 2020/0057860 A1 (hereinafter Patil) in view of Paczkowski et al US Pub. No.: 2016/0219076 (hereinafter Paczkowski).
Patil teaches:
As to claim 1, a method of operating a wireless communication network to serve a wireless user device with a wireless communication service from a wireless network slice (see Patil ¶34, instantiation and maintenance of 5G network slices), the method comprising: 
the VNF maintaining hardware-trust with a distributed ledger (see Patil Fig. 3 and ¶¶18-19, 51, methods for a distributed ledger in a 5G network environment; ¶45, a root block 302, which corresponds to a single network slice in a 5G network environment); 
the distributed ledger maintaining hardware-trust with the VNF(see Patil Fig. 3 and ¶¶18-19, 51, methods for a distributed ledger in a 5G network environment; ¶45, a root block 302, which corresponds to a single network slice in a 5G network environment; ¶28, FIG. 2, as shown, blockchain network 202 includes blockchain nodes 204A-C); 
the VNF delivering the wireless communication service to the wireless user device from the wireless network slice and generating slice data that characterizes the service delivery (see Patil ¶¶18-19, 51, methods for a distributed ledger in a 5G network environment ¶45, Root block 302 comprises a sliceID, which uniquely identifies the network slice to which it corresponds); 
when the VNF maintains the hardware-trust with the distributed ledger, the VNF transferring the slice data to the distributed ledger (see Patil Figs. 1-3 and ¶¶22-26, provides for a blockchain network with permission ledgers and smart contracts, where the blockchain network is provided for purposes of auditing, instantiation, and maintenance of a plurality of network slices across one or more different operator networks or PLMNs); and 
when the distributed ledger maintains the hardware-trust with the VNF, the distributed ledger storing the slice data (see Patil Figs. 1-3 and ¶49, root block 302 is also shown as containing an encrypted blob, which can comprise cryptographic material, certificates, and other sensitive material used by participants in the network slice);
Patil does not explicitly teach but the related art Paczkowski teaches:
a Network Function Virtualization Infrastructure (NFVI) executing a Virtual Network Function (VNF) that comprises at least a portion of the wireless network slice (see Paczkowski ¶¶11 16-19, Network Function Virtualization (NFV) system executes hypervisors to establish and maintain an NFV processing environment in the data processing circuitry).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the system of Blockchain-Based auditing, instantiation and maintenance of 5G network slices disclosed by Patil to include the Hardware trust for integrated network function virtualization (NFV) and software defined network (SDN) systems, as thought by Paczkowski, in order to use hardware-trust with wireless network slice in the Network Function Virtualization (NFV). It would have been obvious to one of ordinary skill in the art to include trust modules, to establish and maintain hardware-trust with a wireless network slice.
As to claim 2, the combination of Patil and Paczkowski teaches the method of claim 1 wherein: the NFVI comprises a read-only hardware-trust code (see Patil ¶39, wherein different participants will have read access only to certain classes of auditing information); and 
the VNF maintaining the hardware-trust with the distributed ledger comprises the VNF transferring a hash of the read-only hardware-trust code (see Paczkowski ¶¶15 19, receives a random number challenge and responsively generates the trust value using the random number, the secret key, and a one-way hash algorithm).
Same rational applies as above to combine the cited prior art references.
As to claim 3, the combination of Patil and Paczkowski teaches the method of claim 1 wherein: the distributed ledger comprises a read-only hardware-trust code (see Patil ¶¶19 39, wherein different participants will have read access only to certain classes of auditing information); and 
the distributed ledger maintaining the hardware-trust with the VNF comprises the distributed ledger transferring a hash of the read-only hardware-trust code ¶Patil ¶¶18-19, 51, methods for a distributed ledger in a 5G network environment; ¶25, network domain, and Slice 2, which corresponds to smartphone subscribers of a virtual 5G provide)
As to claim 4, the combination of Patil and Paczkowski teaches the method of claim 1 wherein the NFVI comprises a read-only hardware-trust code and wherein the VNF maintaining the hardware-trust with the distributed ledger comprises: the VNF transferring a hash of the read-only hardware-trust code to a hardware-trust server that validates the hardware-trust code and returns hardware-trust digital certificate signed by the hardware-trust server (see Patil Figs. 1-3 and ¶49, root block 302 is also shown as containing an encrypted blob, which can comprise cryptographic material, certificates, and other sensitive material used by participants in the network slice); 
the VNF transferring the hardware-trust digital certificate to the distributed ledger Patil ¶49, root block 302 is also shown as containing an encrypted blob, which can comprise cryptographic material, certificates, and other sensitive material used by participants in the network slice); and 
the distributed ledger verifying the hardware-trust digital certificate to maintain the hardware-trust for the VNF (see Paczkowski ¶¶33, 35, Trust system 2 repeatedly verifies hardware trust for server B--possibly through the exchange of trust data with an external trust system to obtain remote trust verification).
Same rational applies as above to combine the cited prior art references.
As to claim 5, the combination of Patil and Paczkowski teaches the method of claim 1 wherein the distributed ledger comprises a read-only hardware-trust code and wherein the distributed ledger maintaining the hardware-trust with the VNF comprises: the distributed ledger transferring a hash of the read-only hardware-trust code to a hardware-trust server that validates the hardware-trust code and returns hardware-trust digital certificate signed by the hardware-trust server (see Patil Fig. 1 (core network 130) ¶23, authentication server functions); and 
the distributed ledger transferring the hardware-trust digital certificate to the VNF (see Paczkowski ¶5, data processing circuitry during NFV slices to transfer the data communications).; and 
the VNF verifying the hardware-trust digital certificate to maintain the hardware-trust for the distributed ledger (see Paczkowski ¶¶17-18, hardware trust validation for the specific data processing circuitry and NFV slice the executes the individual software modules).
Same rational applies as above to combine the cited prior art references.
As to claim 6, the combination of Patil and Paczkowski teaches the method of claim 1 wherein the slice data indicates the wireless user device and the VNF (see Patil ¶79, mediums, and memories can include a cable or wireless signal containing a bit stream and the like).
As to claim 7, the combination of Patil and Paczkowski teaches the method of claim 1 wherein the VNF delivering the wireless communication service to the wireless user device from the wireless network slice comprises delivering the wireless communication service over a Radio Access Network (RAN) (see Patil ¶24, network slicing is performed from at least the enterprise or subscriber edge at UE domain 110, through the Radio Access Network (RAN) 120) and 
further comprising: the RAN maintaining hardware-trust with the distributed ledger (see Patil ¶74, processor 710 can include any general purpose processor and a hardware or software service); 
the distributed ledger maintaining hardware-trust with the RAN (Patil ¶¶24 74, processor 710 can include any general purpose processor and a hardware or software service; 
the RAN generating additional slice data that characterizes the service delivery (see Patil ¶24, network slicing is performed from at least the enterprise or subscriber edge at UE domain 110, through the Radio Access Network (RAN) 120); 
when the RAN maintains the hardware-trust with the distributed ledger, the RAN transferring the additional slice data to the distributed ledger (Patil ¶¶19 24 74, executed cause at least on processor to perform operations implementing a distributed ledger in a 5G network environment ; and 
when the distributed ledger maintains the hardware-trust with the RAN, the distributed ledger storing the additional slice data (Patil ¶19executed cause at least on processor to perform operations implementing a distributed ledger in a 5G network environment).
As to claim 8, the combination of Patil and Paczkowski teaches the method of claim 1 further comprising: the NFVI maintaining hardware-trust with the distributed ledger(Patil ¶19executed cause at least on processor to perform operations implementing a distributed ledger in a 5G network environment); 
the distributed ledger maintaining hardware-trust with the NFVI (see Paczkowski ¶¶33, 35, Trust system 2 repeatedly verifies hardware trust for server B--possibly through the exchange of trust data with an external trust system to obtain remote trust verification); 
the NFVI generating additional slice data that characterizes the service delivery (see Patil ¶¶18-19, 51, methods for a distributed ledger in a 5G network environment ¶45, Root block 302 comprises a sliceID, which uniquely identifies the network slice); 
when the NFVI maintains the hardware-trust with the distributed ledger, the NFVI transferring the additional slice data to the distributed ledger (see Patil Figs. 1-3 and ¶19, executed cause at least on processor to perform operations implementing a distributed ledger in a 5G network environment); and 
when the distributed ledger maintains the hardware-trust with the NFVI, the distributed ledger storing the additional slice data (see Patil Figs. 1-3 and ¶19, executed cause at least on processor to perform operations implementing a distributed ledger in a 5G network environment).
Same rational applies as above to combine the cited prior art references.
As to claim 9, the combination of Patil and Paczkowski teaches the method of claim 8 wherein the additional slice data indicates computer hardware components in the wireless network slice (see Patil Figs. 1-3 and ¶19, executed cause at least on processor to perform operations implementing a distributed ledger in a 5G network environment).
As to claim 10, the combination of Patil and Paczkowski teaches the method of claim 8 wherein the additional slice data indicates NFVI virtual layer components in the wireless network slice (Patil ¶25, Slice 2, which corresponds to smartphone subscribers of a virtual 5G provider leasing capacity from the actual operator of network domain 150).
	As to independent claim 11, this claim is directed to a wireless communication network executed by the method of claim 1; therefore rejected along similar rationale.
	As to dependent claims 12-20, these claims contain substantially similar subject matter as claims 2-10; therefore, rejected along same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                                  

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433